DETAILED ACTION
This is the first office action regarding application number 16/619742, filed on December 05, 2019, which is a 371 of PCT/EP2018/063755, filed on May 25, 2018, which claims benefit of EP17175262.9, filed on June 09, 2017. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP on June 09, 2017. 
Election/Restrictions
Applicant's election with traverse of Group 1, Species A, claims 1-2, 4-8 in the reply filed on March 14, 2022 is acknowledged.  The traversal is on the ground(s) that the amended claim 1 recites "  This is not found persuasive. 
Applicant' s arguments do not appear to address the standard for the concept of unity of invention in 371 applications. See MPEP 1893.03(d). Groups I-II break unity because even though Groups I-II require the same technical feature as discussed in the previous Office Action,  this technical feature is not a “special technical feature” as it does not make a contribution over the prior art as discussed previously. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Additionally, the amendment “funnel-shaped” is not a special technical feature as discussed under 103 rejections. Moreover, Groups I-II require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries). 
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-14, 16-20, 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, Species B-E, there being no allowable generic or linking claim. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2,  4-8, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 1-2, 4-5, 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeanneteau et al., US 20160007414 (hereafter Jeanneteau)  and further in view of Park, US 8056193 (hereafter Park).
Regarding claim 1, 
“A connecting element for connecting a heating energy generating element to a carrier element of a cooking hob,” (Jeanneteau teaches in abstract an induction hob wherein “the induction coil is supported on the coil carrier plate by means of at least one elastic, in particular resilient, support which is made from an electrically insulating material.” The support corresponds to a connecting element in the instant claim.)
“a receiving portion of the heating energy generating element and/or the carrier element…. a distance between the heating energy generating element and the carrier element”(The limitations “the heating energy generating element” and “the carrier element” are directed to articles worked upon by the apparatus, connecting element. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). MPEP § 2115. )
“comprising a first engagement portion connectable to a receiving portion;”(Fig. 3 teaches a support element 5 with an engaging portion 13 and a base 12. Fig. 3 further teaches induction coil 3 with extensions 9 corresponding to receiving portion of the instant claim. Engaging portion 13 of support element 5 is connected to coil 3 through extension 9. )

    PNG
    media_image1.png
    532
    560
    media_image1.png
    Greyscale

Fig. 3 of Jeanneteau teaches support element 5 connected to coil 3 through engaging portion and extension

    PNG
    media_image2.png
    342
    618
    media_image2.png
    Greyscale
 
Fig. 1 of Jeanneteau teaches connecting elements as spacer
 “adapted to function as a spacer that maintains a distance between….when the connecting element is installed between them.” (Jeanneteau teaches in Fig. 1 and paragraph [49] that “due to the support elements 5 provided in a region below the induction coil 3 within the footprint area A, a gap, in particular air gap, is present or implemented between the coil carrier plate  and the induction coil 3.” Here support elements correspond to connecting elements, hence spacer, in the instant claim.)
“and a funnel-shaped spring portion” (The limitation “funnel-shaped” is interpreted as “wide at the top and narrow at the bottom, like a funnel” according to the Oxford Languages dictionary. Jeanneteau does not explicitly teach a funnel shaped spring portion.
Park teaches a plastic fastener for “mounting an instrument cluster, a center cluster or other members (which will be referred to as a "cluster" hereinafter) to the instrument panel of a vehicle. Hence Park is solving the same problem of designing a connecting element to connect two different parts as the instant claim.

    PNG
    media_image3.png
    703
    952
    media_image3.png
    Greyscale

Fig. 1 and Fig. 2 of Park teaches a connecting element with funnel shaped spring part
Park teaches in Fig. 1 and 2, a fastener 100 with an engagement portion 119, a groove 112, and a spring part 118. Spring part 118 is wider near the groove and narrower away from the groove. Hence, part 118 and 110 of fastener 100 correspond to the funnel shaped spring portion of the instant claim.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to design the spring portion of Jeanneteau as funnel-shaped as taught in Park. One of ordinary skill in the art would have been motivated to do so because “A shoulder portion causes the legs to be elastically engaged with inner edges of a mounting aperture when the fastener is inserted into the mounting aperture” as taught in abstract in Park.)
Regarding claim 2,
“The connecting element according to claim 1, wherein the first engagement portion is a snap-fit portion and the receiving portion is a cut-out, wherein the snap- fit portion and the cut-out form a snap-in mechanism.” (Fig. 3 of Jeanneteau teaches a snap-fit engagement portion 13 and a cut out 11 on the induction coil 3. The limitation “wherein the snap- fit portion and the cut-out form a snap-in mechanism” cites the process of using the apparatus. A claim to a device, apparatus, manufacture, or composition of matter may contain a reference to the process in which it is intended to be used without being objectionable under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, so long as it is clear that the claim is directed to the product and not the process. MPEP 2173.05(p))
Regarding claim 4,
“The connecting element according to claim 1, further comprising a groove enclosing at least partially the connecting element, said groove being arranged between the first engagement portion and the spring portion.” (Fig. 5 of Jeanneteau teaches a groove 14 between first engagement portion 13 and spring portion 12.)
Regarding claim 5,
“The connecting element according to claim 4, wherein the groove is engageable with the cut-out of the heating energy generating element.” (Fig. 3 and 4 of Jeanneteau teaches groove 14 is engaged with cut out 11 of coil 3.)
Regarding claim 7,
“The connecting element according to claim 1, wherein the first engagement portion is formed as a truncated pyramid.” ( Fig. 5 of Jeanneteau)

    PNG
    media_image4.png
    730
    491
    media_image4.png
    Greyscale

Fig. 4 and Fig. 5 of Jeanneteau teaches truncated pyramid shaped engagement portion
Regarding claim 8,
“The connecting element according to claim 1, further comprising a groove enclosing at least partially the connecting element, and a through hole having an axis that extends perpendicular to the groove, the through hole being adapted for receiving an elongated element of the carrier element extending perpendicular to a plane of said carrier element.” (Fig. 5 of Jeanneteau teaches groove, and a through hole perpendicular to the groove. 
The limitation “the through hole being adapted for receiving an elongated element of the carrier element extending perpendicular to a plane of said carrier element” recites the intended use of the through hole where carrier element is the article worked upon by the apparatus. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967). MPEP § 2115. 
Additionally, When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114. Accordingly, since Jeanneteau teaches a connecting element with a through hole, wherein the through hole is perpendicular to the groove; the through hole is capable of receiving an elongated element as claimed.)
Claims 6 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeanneteau et al., US 20160007414 (hereafter Jeanneteau) and Park as applied to claim 1 above, and further in view of Plastic snap fit design website, http://fab.cba.mit.edu/classes/S62.12/people/vernelle.noel/Plastic_Snap_fit_design.pdf, 2015 (hereafter Plastic snap fit design).
Regarding claim 6, 
“The connecting element according to claim 1, further comprising a groove enclosing at least partially the connecting element, wherein the spring portion is funnel shaped and has a lateral dimension that increases with distance from the first engagement portion and the groove.” (Jeanneteau teaches a groove 14 enclosing connecting element 5 in Fig. 5. 
However, the primary combination of references does not explicitly teach a spring portion that  has a lateral dimension that increases with distance from the first engagement portion.

    PNG
    media_image5.png
    1028
    1734
    media_image5.png
    Greyscale

Screenshot of plastic snap fit design teaches either the thickness or width should be tapered from the root to hook
Plastic snap fit design teaches plastic snap joints of different types and design considerations. Hence Plastic snap fit design is solving the same problem of designing a snap fit collecting element as the instant claim.
Plastic snap fit design teaches in page 8-9 that for a cantilever shaped snap joint, either the thickness or width should be tapered from the root to hook. Here hook corresponds to the first engagement portion. Hence the prior art teaches that the spring portion has a lateral dimension that increases with distance from the first engagement portion.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to design the spring portion of Jeanneteau as funnel-shaped with increasing dimension away from the hook as taught in Plastic snap fit design. One of ordinary skill in the art would have been motivated to do so because  “in this way the load-bearing cross section at any point bears a more appropriate relation to the local load. The maximum strain on the material can therefore be reduced, and less material is needed” as taught in page 8, paragraph 2 of Plastic snap fit design.)
Regarding claim 21,
“The connecting element according to claim 1, wherein the spring portion has a lateral dimension that increases with distance from the first engagement portion.” (Similar scope to claim 6 and therefore rejected under the same argument.)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim  1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16620495 (reference application)(hereafter ‘495). Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below in Table 1.



Table 1
Instant application 16619742(claim 1)
Reference application 16620495(03/23/2022)(Claim 1)
A connecting element for connecting a heating energy generating element to a carrier element of a cooking hob, comprising-
A connecting element for connecting an induction coil to a coil carrier of an induction cooking hob, wherein
a first engagement portion connectable to a receiving portion of the heating energy generating element and/or the carrier element;
the connecting element includes a first snap-fit portion connectable to a first cut- out of the induction coil, so that the first snap-fit portion and the first cut-out form a first snap-in mechanism,
and a funnel-shaped spring portion adapted to function as a spacer that maintains a distance between the heating energy generating element and the carrier element when the connecting element is installed between them.
the connecting element includes a spring portion arrangeable between the induction coil and the coil carrier, so that the spring portion provides a distance between the induction coil and the coil carrier,


Table 1 describes that ‘495 teaches all limitations of instant claim 1 except for a funnel shaped spring portion.
Plastic snap fit design teaches plastic snap joints of different types and design considerations. Hence Plastic snap fit design is solving the same problem of designing a snap fit collecting element as the instant claim.
Plastic snap fit design teaches in page 8-9 that for a cantilever shaped snap joint, either the thickness or width should be tapered from the root to hook. Here hook corresponds to the first engagement portion. Hence the prior art teaches that the spring portion has a lateral dimension that increases with distance from the first engagement portion.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to design the spring portion of ‘495 as funnel-shaped as taught in Plastic snap fit design. One of ordinary skill in the art would have been motivated to do so because  “in this way the load-bearing cross section at any point bears a more appropriate relation to the local load. The maximum strain on the material can therefore be reduced, and less material is needed” as taught in page 8, paragraph 2 of Plastic snap fit design.
Claims 2, 4, 5, 7 of the instant application are met by claims 1-19 of ‘495.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/ Examiner, Art Unit 3761                                                                                                                                                                                             
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761